DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.

Claim Rejections - 35 USC § 102
Claims 1, 10, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dole (US 2005/0212284). It is noted that a new interpretation of the reference is being applied. Please see the new annotated fig. 13 below: 

    PNG
    media_image1.png
    205
    726
    media_image1.png
    Greyscale

In regards to claim 1, Dole discloses a pipe element having first (right in fig. 13) and second (left in fig. 13) oppositely disposed ends, said pipe element comprising:
a sidewall surrounding a longitudinal axis and defining a bore, said sidewall having an outer surface;
a first groove (126) positioned in said outer surface, said first groove extending circumferentially around said bore and positioned proximate to said first end, said first groove being defined by a first plurality of sub-surfaces of said outer surface including:
a first sub-surface (128B) oriented at an angle with respect to said longitudinal axis and facing away from said first end;
a second sub-surface (S2) oriented at an angle with respect to said longitudinal axis, said second sub-surface being in spaced relation away from and facing toward said first sub-surface;
a third sub-surface (128a) contiguous with said first sub-surface, said third sub- surface oriented at a non-zero angle with respect to said longitudinal axis and sloping toward said second sub-surface; and
a fourth sub-surface (S4) contiguous with said third and second sub surfaces, said fourth sub-surface being oriented at an angle with respect to said longitudinal axis.
In regards to claim 10, Dole further discloses aid pipe element further comprising:
a second groove (See fig. 16 which shows two grooves 142 and paragraph [0058] which states both grooves may have the profiles of figures 10-15) positioned in said outer surface, said second groove extending circumferentially around said bore and positioned proximate to said second end, said second groove being defined by a second plurality of sub-surfaces of said outer surface including:
a fifth sub-surface (128B) oriented at an angle with respect to said longitudinal axis and facing away from said second end;
a sixth sub-surface (S2) oriented at an angle with respect to said longitudinal axis, Said sixth sub-surface being in spaced relation away from and facing toward said fifth sub-surface;
a seventh sub-surface (128a) contiguous with said fifth sub-surface, said seventh sub-surface oriented at an angle with respect to said longitudinal axis and sloping toward said sixth sub-surface; and an eighth sub-surface (S4) contiguous with said seventh and sixth sub surfaces, said eighth sub-surface oriented at an angle with respect to said longitudinal axis.
In regards to claim 19, Dole discloses a method of assembling a coupling (10) having an arcuate projection (30) with a pipe element according to claim 1 (see above), said method comprising:
contacting said third sub-surface of said groove with a portion of said arcuate projection (shown in fig. 5);
contacting said second sub-surface of said groove with another portion of said arcuate projection (shown in fig. 5).
In regards to claim 20, Dole discloses a method of using a coupling (10) having an arcuate projection (30) engaged with a groove of a pipe element according to claim 1 (see above), said method comprising:
applying a tensile force between said pipe element and said coupling, thereby causing a portion of said arcuate projection to engage said first sub-surface and another portion of said arcuate projection to engage said third sub-surface (shown in fig. 5).
In regards to claim 21, Dole discloses a pipe element having an end and a longitudinal axis, said pipe element comprising:
a circumferential groove (126) adjacent said end, said groove comprising:
a first sub-surface (128b) facing away from said end and oriented perpendicularly to said longitudinal axis;
a second sub-surface (S2) oriented at an angle with respect to said longitudinal axis, said second sub-surface being in spaced relation away from and facing toward said first sub-surface;
a point of maximum depth (at S4) located between said first and second sub-surfaces; and
a third sub-surface (128a) extending between said point of maximum depth and said first sub-surface.
In regards to claim 22, Dole further discloses said point of maximum depth is located on a fourth sub-surface (s4) extending between aid third sub-surface and said second sub-surface.

Claim Rejections - 35 USC § 103
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dole as applied to claims 1 and 10 above.
In regards to claims 2-9 and 12-18, Dole discloses the pipe of claim 1. Dole is silent to the angle of the surfaces. However, Dole shows that it is known and obvious to change the angles of the surfaces as shown in figures 10-15.
Therefore, while Dole does not expressly disclose the first and fifth sub-surface angle being 89 degrees, the third and seventh sub-surface angle being 10 degrees, the second and sixth sub-surface angle being 50 degrees, and the fourth and eighth sub-surface angle being -5 to 5 degrees; the sub-surface angles may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Dole to have the first and fifth sub-surface angle be 89 degrees, the third and seventh sub-surface angle be 10 degrees, the second and sixth sub-surface angle be 50 degrees, and the fourth and eighth sub-surface angle be -5 to 5 degrees, as the sub-surface angles may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,550,971 (reference patent).

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Dole does not disclose claim 1 because of the limitation “the first groove positioned proximate to said first end”. Applicant states that proximate has a definition of “nearest, very near, close” (see page 13 of remarks).  However, other definitions of the word include “close; very near” (see https://www.dictionary.com/browse/proximate). The examiner has chosen to use the definition of “close, very near” as a broadest reasonable interpretation of the word “proximate”. “Close” is a relative term, not defined by the specification (neither is proximate or near), and one of ordinary skill in the art could reasonably find the groove to be “close” or “very near” to either end of the pipe, depending on many factors such as the length of the pipe. Therefore, Dole discloses a pipe element comprising all limitations of claim 1.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        08/05/2022